EXHIBIT 10.6

AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE SAVINGS PLAN

OF

THE PROVIDENT BANK

WHEREAS, The Provident Bank (the “Bank”) sponsors the Supplemental Executive
Savings Plan (the “Plan”) of Provident Bank for the benefit of certain senior
executives whose benefits are limited under The Provident Bank Employee Savings
Incentive Plan, a tax-qualified thrift savings plan (the “Savings Plan”) due to
limitations imposed by Sections 401(a)(17), 401(m) and 415 of the Internal
Revenue Code (“Code”) (hereinafter, said limitations shall be referred to
collectively as the “Applicable Limitations”); and

WHEREAS, in connection with its conversion to a stock form savings bank as the
wholly-owned subsidiary of Provident Financial Services, Inc. (the “Company”)
and initial offering of the common stock of the (“Company Stock”), the Bank
intends to adopt a tax-qualified Employee Stock Ownership Plan (“ESOP”) and to
have the ESOP obtain a loan to purchase up to 8% of the shares issued in the
offering; and

WHEREAS, in consideration of the above, the Bank recently amended the Plan in
order to (i) credit the accounts of Participants with supplemental ESOP benefits
to the extent that the Applicable Limitations limit the amount of benefits to
such persons in the tax-qualified ESOP, (ii) revise the definition of “change in
control” to conform to the definition in its other benefit plans and
arrangements, and (iii) for certain other purposes set forth herein; and

WHEREAS, the Bank now desires to amend and restate the Plan to permit eligible
executives to make a special one-time election to invest all or any portion of
their existing account balance in the Plan in Company Stock.

NOW THEREFORE, in consideration of the foregoing, the Supplemental Executive
Savings Plan of The Provident Bank (the “Plan”) is hereby amended and restated
effective December 1, 2002 in accordance with the following:

 

  1. Participation. Participation in this Plan shall be limited to a select
group of management or highly compensated employees of the Bank whose benefits
under the Savings Plan and ESOP are affected by Section 401(a)(17), 401(m), or
Section 415 of the Code and who are designated by the Board of Managers to
participate in this Plan (hereinafter “Employee”). Those Employees who are
designated to participate and who, in fact, participate shall sometimes
hereinafter be referred to as “Participants”.

 

  2.      A.

Supplemental Savings Plan Benefits. The Bank will pay to or in respect of each
Employee an amount equal to the amount which would have been payable under the
terms of the Savings Plan but for the limitations under Sections 401(a)(17),
401(m), and 415 of the Code less the amount payable under the terms of the
Savings Plan. The Bank will also pay to or in respect of each Employee an amount
equal to the amount which would have been payable under the terms of the Savings
Plan for any deferred compensation in the form of deferred raises. Such amounts,
which shall be contingent upon the Employee deferring 5% of his Compensation, on
a pre-tax basis, (minus the amount actually contributed to the Savings Plan) to
this Plan, shall be paid commencing no later than ninety (90) days following
termination of employment, but in no event before age 60, in 180 monthly
installments, provided, however, that if the



--------------------------------------------------------------------------------

 

amount attributable to the Employee is equal to or less than Twenty-Five
Thousand Dollars ($25,000) (or such other amount as the Board of Managers may be
resolution determine), the Board of Managers, may in its sole discretion
determine that the Employee’s account shall be distributed in a lump sum within
ninety (90) days following termination of employment, irrespective of the
Employee’s age at termination. Notwithstanding anything herein to the contrary,
if the Employee has a portion of his Supplemental Savings benefit invested in
Company Stock, as contemplated under Section 4.B hereof, the amount so invested
shall be distributed in-kind in a lump sum distribution no later than ninety
(90) days following termination of employment and the remainder of his account
shall be paid in 180 monthly installments as contemplated above.

Effective for all periods after December 31, 2003, no further amounts will be
credited under this Section to any Employee in the Plan. With respect to the
Plan year ending December 31, 2003, the Bank shall credit one final contribution
to the Plan for the benefit of Employee participants pursuant to this Section.
Such contribution shall be made or credited on or before December 31, 2003, in
an amount to be determined by the Board.

 

  B. Supplemental ESOP Benefit. Each year, the Bank shall credit the account (or
applicable sub-account) of each Participant, with a number of units of Phantom
Stock, which number shall be determined in the following manner: the Bank shall
determine (in accordance with such procedures as it may determine) the amount by
which the Participant’s maximum contribution under the ESOP exceeds his actual
contribution due to the reductions imposed by the Applicable Limitations and
then shall determine the number of shares of Stock such amount would have
purchased under the ESOP if it had been contributed to the ESOP for the benefit
of the Participant. The number of shares of Company Stock such amount would have
purchased under the ESOP, shall for these purposes, be converted into units of
Phantom Stock and shall be credited to the Participant’s sub-account. The Bank’s
determination regarding “the number of shares of Company Stock such amount would
have purchased under the ESOP” may take into consideration such factors as:
whether the additional amount, if contributed to the ESOP, would have been used
to repay an outstanding ESOP loan, and if so, the appropriate number of
additional shares to be released from the suspense account and allocated to the
Participant’s account based on such ESOP loan payment.

Effective with respect to Plan years commencing after December 31, 2003, no
further contributions of units of Phantom Stock shall be credited to the
Supplemental ESOP portion of the Plan. With respect to the Plan year ending
December 31, 2003, the Bank shall credit one final contribution of Phantom Stock
to the Plan for the benefit of Employee participants pursuant to this Section.
Such contribution shall be determined in accordance with the previous provisions
of this paragraph as soon as administratively feasible after the end of the ESOP
plan year ending December 31, 2003. Notwithstanding the foregoing, nothing
herein contained shall be construed as prohibiting the crediting of units of
Phantom Stock based on earnings on or dividends credited to the units previously
allocated to Employee participants accounts hereunder.

 

2



--------------------------------------------------------------------------------

  (i) Crediting of Earnings. Phantom Stock credited to a Participant’s account
under this Section shall be credited with dividends at the same time and in the
same manner as is applicable to the Company Stock held in the Participant’s
account under the ESOP. Cash dividends allocated to a Participant’s account
shall be credited with interest at a rate determined by the Board of Managers.

 

  (ii) Stock Dividends and Stock Splits. In the case of a stock dividend or
stock split, additional units of Phantom Stock shall be credited to each
Participant’s account under the Plan.

 

  (iii) Valuation of Sub-Accounts. The value of a Participant’s ESOP sub-account
shall be determined as of each “valuation date” (as determined by the Bank) in
the following manner:

 

  (a) First, the Bank will add the earnings to the Participant’s sub-account in
accordance with Section 2 B(i).

 

  (b) Next, all Bank contributions to the Participant’s ESOP Sub-Account shall
be credited in accordance with Section 2B.

 

  (c) Finally, a Participant’s ESOP sub-account shall be reduced by the amount
of any benefits distributed to or on behalf of the Participant from said
sub-account, if any.

 

  (d) Each Participant’s ESOP sub-account shall be valued as of each valuation
date or more frequently, as determined in the sole discretion of the Bank, and
shall again be valued as of the date that a Participant receives a payment under
the Plan attributable thereto, in accordance with the procedures established by
the Bank.

 

  (e) All allocations to and deductions from a Participant’s account under this
Section 2.B(iii) shall be deemed to have been made on the applicable valuation
date in the order of priority set forth in this Section, even though actually
determined at a later date.

 

  (iv) Distribution of Supplemental ESOP Benefit. Except to the extent that a
different time or different manner of distribution is specifically set forth in
this Plan, the supplemental ESOP benefit shall be distributed at the same time
and in the same manner, i.e., lump sum or installments, as the benefit payable
under the ESOP. A Participant’s supplemental ESOP benefit under this Plan shall
be a benefit paid in the form of Company Stock to the extent of the units of
Phantom Stock credited to the Participant’s account. The value of a
Participant’s supplemental ESOP benefit at the time of distribution shall be
equal to the number of units of Phantom Stock allocated to the Participant’s
Account multiplied by the fair market value of a share of Company Stock on the
date of distribution plus the dollar value of any earnings thereon.

 

  3.      A. The accounts of Participants who are not employed by The Provident
Bank on or after January 1, 1998 shall be allocated earnings once a month at the
same rate as the Provident prime rate.

 

  B.

The Bank shall establish a fund (“Fund”) in order to provide for the payment of
the amounts due under this Plan to employees who are employed by The Provident
Bank on or after January 1, 1998. The Fund shall be held separate and apart from
other assets of the Bank and shall be used exclusively for the uses and purposes
herein set

 

3



--------------------------------------------------------------------------------

 

forth. The amounts credited to the benefit of each Employee under the Fund shall
be segregated into sub-accounts representing the “Supplemental Savings” benefit
and the “Supplemental ESOP” benefit attributable to such Employee.

 

  C. The Employees, their beneficiaries, and the Plan shall not have any
preferred claim on, or any beneficial ownership interest in, any assets of the
Fund prior to the time such assets are to be paid to the Employee or his
beneficiary as set forth in the Plan. All rights created under the Plan shall be
deemed unsecured contractual rights of the Employees against the Bank until such
time as the Employees or their beneficiaries are entitled to receipt of their
separate account.

 

  4.      A. The Supplemental Savings accounts in the Supplemental Savings
portion of the Fund shall be invested by the Board of Managers, in its sole
discretion, after consulting with the eligible Employees (those who are employed
by The Provident Bank on or after January 1, 1998) in a portfolio of assets. The
portfolio of assets shall consist of any combination of stocks, bonds, notes,
mutual funds, certificates of deposit, money-market funds, or other cash
equivalent investments. A separate sub-account, referred to as the Investment
Account, shall be maintained in the name of each eligible Employee in the
Supplemental Savings portion of the Fund which account shall reflect the amount
of each Employee’s contributions and the Bank’s contributions on his behalf and
any distributions to such Employee. From time to time, the value of each
Investment Account shall be adjusted to reflect its proportionate share of the
net increment or decrement in the portfolio of assets due to all interest,
dividends and other income received, as well as any realized and unrealized
gains and losses. For purposes of making any distribution under paragraph 2
above the value of an eligible Employee’s interest in the portfolio shall be its
value (adjusted as aforesaid) as of the last day of the month next preceding the
month distribution occurs. Appropriate payroll and other taxes shall be withheld
from all payments made under the terms of this Plan.

 

  B.

Effective December 1, 2002, in connection with the conversion of the Company to
stock form, each eligible Employee shall be provided with the opportunity to
invest all or any portion of the amount credited to his or her Investment
Account (in increments of $10) in the Supplemental Savings portion of the Fund
in Company Stock on a one-time basis in connection with the stock offering. Such
election shall be irrevocable. Any eligible Employee who wishes to take
advantage of this opportunity shall execute a special investment election form,
a copy of which is annexed hereto as “Exhibit A”. Notwithstanding any provision
of the Plan to the contrary, if an eligible Employee elects to invest all or a
portion of the eligible Employee’s Investment Account under the Plan in Company
Stock (in increments of $10), the amount so invested shall remain invested in
Company Stock for the duration of such eligible Employee’s participation in the
Plan. Each eligible Employee who has directed the investment of all or any
portion of his or her Investment Account under the Plan in Company Stock may
exercise the voting rights appurtenant to such shares of Company Stock by giving
voting instructions to the trustee of the Fund. If an eligible Employee has
elected to invest all or a portion of his Investment Account in Company Stock,
the common stock so purchased shall be credited to his separate account in the
Fund and shall be segregated from the other assets or investments credited to
the benefit of the Employee. The Company Stock shall be credited to a Stock Fund
Account in the Supplemental Savings portion of the Fund for the benefit of such
Employee. The value of any Employee’s Stock Fund

 

4



--------------------------------------------------------------------------------

 

Account shall be determined by reference to the last reported trading price of
the Company Stock on the applicable valuation date. Any earnings on such common
stock shall be credited to the Investment Account and invested in accordance
with the procedures for such account. Effective March 1, 2004, any earnings on
Company Stock held in the Investment Account as of March 1, 2004, shall be
applied to the purchase of Company Stock and shall be credited to the Employee’s
Stock Fund Account. From and after March 1, 2004, any dividends declared on the
Company Stock credited to a Participant’s account shall be credited in the form
of Company Stock.

 

  5. Any benefits payable under this Plan which are attributable to the Bank’s
contributions and the earnings on these contributions shall become vested under
the same terms and conditions as the respective benefits provided under the
Savings Plan and ESOP. Any benefits payable under this Plan which are
attributable to the Employee’s contributions and the earnings on these
contributions shall be immediately 100% vested.

 

  6. Hardship Distribution. An eligible Employee, who believes that he has
incurred a Hardship may petition the Board of Managers for a Hardship
distribution. Upon a finding that the Employee has suffered a Hardship, the
Board of Managers may, in its sole discretion, make distributions from the
Employees account prior to the time specified for payment of benefits. The
amount of such distribution shall be limited to the amount reasonably necessary
to meet the requirements during the financial Hardship. A distribution due to
Hardship shall first be made from assets credited to such Employee other than
Company Stock.

 

  7. The undistributed balance, if any, of each Employee’s separate account
shall be distributed to his Beneficiary upon his death. The Employee’s
Beneficiary shall be the person who is his beneficiary in the Savings Plan. The
Employee’s Beneficiary with respect to the ESOP benefit under the Plan shall be
the same person who is his beneficiary in the ESOP. Any portion of the
undistributed balance which is invested in Company Stock, shall be distributed
in-kind.

 

  8. Notwithstanding any other provision of this Plan, the undistributed balance
of each Participant’s separate account, including the Participant’s separate
supplemental Savings Plan account and supplemental ESOP account, shall be
distributed to him within 60 days after the date of a “Change in Control” as
hereafter defined. For purposes hereof, a “Change in Control” shall mean the
occurrence of any of the following events:

 

  (a) approval by the shareholders of Provident Financial Services, Inc. (the
“Company”) of a transaction that would result and does result in the
reorganization, merger or consolidation of the Company, with one or more other
persons, other than a transaction following which:

(i) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and

 

5



--------------------------------------------------------------------------------

(ii) at least 51% of the securities entitled to vote generally in the election
of directors of the entity resulting from such transaction are beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;

 

  (b) the acquisition of all or substantially all of the assets of the Company
or beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert, or approval by the shareholders of the Company of any
transaction which would result in such an acquisition;

 

  (c) a complete liquidation or dissolution of the Company or the Bank, or
approval by the shareholders of the Company of a plan for such liquidation or
dissolution;

 

  (d) the occurrence of any event if, immediately following such event, members
of the Company’s Board of Directors who belong to any of the following groups do
not aggregate at least a majority of the Company’s Board of Directors:

(i) individuals who were members of the Company’s initial Board of Directors; or

(ii) individuals, other than members of the Company’s initial Board of Directors
who first became members of the Company’s Board of Directors:

 

  (A) upon election to serve as a member of the Company’s Board of Directors by
the affirmative vote of three-quarters of the members of such Board, or of a
nominating committee thereof, in office at the time of such first election; or

 

  (B) upon election by the shareholders of the Company to serve as a member of
the Company’s Board of Directors, but only if nominated for election by the
affirmative vote of three-quarters of the members of such Board, or of a
nominating committee thereof, in office at the time of such first nomination;
provided that such individual’s election or nomination did not result from an
actual or threatened election contest or other actual or threatened solicitation
of proxies or consents other than by or on behalf of the Company’s Board of
Directors; or

 

  (e) any event which would be described in Paragraph 8(a), (b), (c) or (d) if
the term “Bank” were substituted for the term “Company” therein and the term
“Bank’s Board of Managers” were substituted for the term “Company’s Board of
Directors” therein. In no event, however, shall a Change in Control be deemed to
have occurred as a result of any acquisition of securities or assets of the
Company, the Bank or a subsidiary of either of them, by the Company, the Bank,
any subsidiary of either of them, or by any employee benefit plan maintained by
any of them. For purposes of this Paragraph 8, the term “person” shall include
the meaning assigned to it under Sections 13(d)(3) or 14(d)(2) of the Exchange
Act.

 

6



--------------------------------------------------------------------------------

  9. The Board of Managers may amend the Plan at any time and from time to time
in such manner as it shall determine and any amendment may be given retroactive
effect, except that no amendment may reduce or eliminate any benefit which
accrued to any Employee under the Plan prior to the date of the amendment
without the consent of the affected Employee. The supplemental Savings Plan
component of the Plan shall terminate upon the termination of the Savings Plan,
unless sooner terminated by the Board of Managers and the supplemental ESOP
component of the Plan shall terminate upon the termination of the ESOP component
of the Plan, unless sooner terminated by the Board of Managers.

 

  10. Except as otherwise provided by law, the right of any Employee to any
benefit or payment hereunder is expressly made subject to the condition and
limitation that it shall not be subject to alienation, assignment, attachment,
execution, or other process.

 

  11. If the Board of Managers determines that an eligible member (or the
designated beneficiary of an eligible member) is unable to manage his affairs,
it may, in its sole discretion, pay any amount due to such person to the
individual or institution then providing for the care, maintenance and support
of such person, unless prior to such payment claim shall be made therefore by a
duly appointed guardian, committee or other legal representative designated to
receive such payment on behalf of such person.

 

  12. The interpretation and construction of the Plan by the Board of Managers,
and any action taken hereunder, shall be binding and conclusive upon the
eligible member and any other person claiming any rights hereunder. The Board of
Managers may from time to time delegate to such person or persons or to such
committee as it shall designate any one or more of its administrative duties
under the Plan.

 

  13. In the event that any claim for benefits, which must initially be
submitted in writing to the Board of Managers, is denied (in whole or in part)
hereunder, the claimant shall receive from the Bank notice in writing, written
in a manner calculated to be understood by the claimant, setting forth the
specific reasons for the denial, with specific reference to pertinent provisions
of this Plan. The interpretations and construction hereof by the Board of
Managers shall be binding and conclusive on all persons and for all purposes.
Any disagreements about such interpretations and construction shall be submitted
to an arbitrator subject to the rules and procedures established by the American
Arbitration Association. No member of the Board of Managers shall be liable to
any person for any action taken hereunder except those actions undertaken with
lack of good faith.

 

  14. Whenever used herein, the term “Board of Managers” shall mean the Board of
Managers of The Provident Bank in its mutual form and the Board of Directors of
The Provident Bank in its stock form. Wherever the context shall require, the
masculine gender shall be construed to include the feminine and the singular
number the plural.

 

  15. Whenever used hereto, the term “Compensation” shall mean, for any
applicable period, the total earnings of a Participant and shall include
deferred compensation in the form of deferred raises. However, compensation
shall exclude bonuses, commissions, severance pay, reimbursements for expenses
and any other fringe benefits.

 

7



--------------------------------------------------------------------------------

  16. The provisions of this Plan shall bind and inure to the benefit of the
Bank and its successors and assigns. The term “successors” as used herein shall
include any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Bank, and successors of any such corporation or other
business entity.

 

  17. The Plan shall be interpreted and construed in accordance with the laws of
the State of New Jersey.

 

  18. This Plan is intended to constitute a grandfathered plan that is not
subject to the requirements of section 409A of the Internal Revenue Code of
1986. In furtherance of that intent, no discretion conferred under the Plan
shall be exercised in a manner that would result in a material modification of
the Plan or otherwise cause the Plan to lose its grandfathered status.

 

Attest:     Approved by: /s/ Mary Louise Festa     /s/ Janet Krasowski Secretary
    Authorized Officer

DATED: December 18, 2008

 

8